Case 8:21-cv-00768-JVS-KES Document 39 Filed 07/14/21 Page 1 of 2 Page ID #:536



  1   DAVIDA BROOK (275370)
      dbrook@susmangodfrey.com
  2   KRYSTA KAUBLE PACHMAN (280951)
      kpachman@susmangodfrey.com
  3   SUSMAN GODFREY L.L.P.
      1900 Avenue of the Stars, Suite 1400
  4   Los Angeles, California 90067-6029
      Telephone: (310) 789-3100
  5   Facsimile: (310) 789-3150
  6   ARUN SUBRAMANIAN (Pro Hac Vice)
      asubramanian@susmangodfrey.com
  7   TAMAR LUSZTIG (Pro Hac Vice)
      tlusztig@susmangodfrey.com
  8   SUSMAN GODFREY L.L.P.
      1301 Avenue of the Americas, 32nd Fl.
  9   New York, NY 10019-6023
      Telephone: (212) 336-8330
 10   Facsimile: (212) 336-8340
 11   Steve Cohen (Pro Hac Vice)
      scohen@pollockcohen.com
 12   POLLOCK COHEN LLP
      60 Broad Street, 24th Fl.
 13   New York, NY 10004
      Telephone: (212) 337-5361
 14
      Attorneys for Plaintiffs
 15
 16                        UNITED STATES DISTRICT COURT
 17                      CENTRAL DISTRICT OF CALIFORNIA
 18                                SOUTHERN DIVISION
 19
       JANE DOES NO. 1-6 AND JOHN              Case No. 8:21-cv-00768-JVS-KES
 20    DOES NO. 2, 3, and 5, on behalf of
       themselves and all others similarly     Hon. James V. Selna
 21    situated,

 22                 Plaintiffs,                ORDER GRANTING
                                               PLAINTIFFS’ UNOPPOSED
 23    vs.                                     MOTION FOR LEAVE TO
                                               PROCEED UNDER
 24    REDDIT, INC.                            PSEUDONYMS

 25                 Defendant.                 Hearing:   August 9, 2021
                                               Courtroom: 10C
 26                                            Time:      1:30 p.m.

 27
 28
Case 8:21-cv-00768-JVS-KES Document 39 Filed 07/14/21 Page 2 of 2 Page ID #:537



  1         For good cause shown, Plaintiffs’ motion for leave to proceed under
  2   pseudonyms is GRANTED. Plaintiffs Jane Does No. 1-6 and John Does No. 2, 3,
  3   and 5, and in the case of Jane Does No. 2-6 and John Does No. 2, 3, and 5, their
  4   minor daughters, shall be permitted to proceed under pseudonyms in this litigation.
  5   Provided an appropriate protective order is in place, the true name of plaintiffs and
  6   their minor daughters shall be disclosed upon request to the defendant.
  7
  8
  9
      Dated: July 14, 2021                  _____________________________
 10
                                            James V. Selna
 11                                         United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                               2
 28
